          Case 1:21-cv-00010-SPW Document 8 Filed 09/13/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION




  STEPHEN PARKER,
                                                     CV21-10-BLG-SPW
                        Plaintiff,

  vs.                                                 ORDER ADOPTING
                                                      MAGISTRATE'S FINDINGS
  RENE PENA,DAVID                                     AND RECOMMENDATIONS
  ROUNDSTONE,CALVIN WISON,
  JACK MARVIN,ROCKY
  MOUNTAIN REGIONAL
  DETENTION FACILITY,

                        Defendants.




        The United States Magistrate Judge filed Findings and Recommendations on

August 23,2021. (Doc. 7). The Magistrate recommended that Parker's Complaint

be dismissed for failure to prosecute. (Doc. 7 at 4).

        Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written

objections within 14 days ofthe filing ofthe Magistrate's Findings and

Recommendation. No objections were filed. When neither party objects, this

Court reviews the Magistrate's Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a "definite and firm

conviction that a mistake has been committed." United States v. Syrax, 235 F.3d

                                            1
Case 1:21-cv-00010-SPW Document 8 Filed 09/13/21 Page 2 of 2
